Citation Nr: 0006750	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-20 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

Entitlement to secondary service connection for a right 
forearm or elbow disorder.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	AMVETS



INTRODUCTION

The veteran had active service from March 1971 to July 1974 
and from September 1980 to August 1988.

In December 1990, the Board of Veterans' Appeals (Board) 
denied service connection for bilateral hearing loss.

In 1995 and later years the veteran submitted claims for 
service connection for otitis media, tinnitus, a lung 
condition, meralgia paresthetica of the left thigh with foot 
drop, a lesion of the right arm, and a lesion of the left 
arm; and an application to reopen the claim for service 
connection for bilateral hearing loss.  This appeal comes to 
the Board from August 1995 and later RO rating decisions that 
denied service connection for otitis media and for a lesion 
of the right arm based on the merits of the claims; that 
determined the veteran had not submitted evidence of well-
grounded claims for service connection for tinnitus, a lung 
condition, and meralgia paresthetica of the left thigh with 
foot drop; that there was no new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss; and that granted service connection for residuals of 
excision of a lesion of the left arm and assigned a 
zero percent rating for this condition.  

In a March 1998 decision, the Board determined that the 
veteran had not submitted evidence of well-grounded claims 
for service connection for a lung condition and meralgia 
paresthetica of the left thigh with foot drop, and denied 
service connection for a lesion of the right arm and an 
increased (compensable) evaluation for the residuals of 
excision of a lesion of the left arm.  In March 1998, the 
Board also remanded the issues of service connection for 
otitis media and tinnitus, and whether new and material 
evidence had been submitted to reopen the claim for service 
connection for bilateral hearing loss to the RO for 
additional development.  In an April 1999 RO rating decision, 
service connection for tinnitus and otitis media was granted, 
and the claim for service connection for bilateral hearing 
loss was denied.  Hence, the only one of these matters that 
is now for appellate consideration is whether new and 
material evidence has been submitted to reopen the claim for 
service connection for bilateral hearing loss.

In the April 1999 RO rating decision, a total rating was 
assigned for the veteran's service-connected left knee 
disorder under the provisions of 38 C.F.R. § 4.30 (1999), 
effective from November 1998 through December 1998, and then 
the 20 percent rating for this condition was resumed, 
effective from January 1999; and an increased evaluation for 
the veteran's service-connected left shoulder disability 
(rated 20 percent) was denied.  In June 1999, the veteran 
submitted a notice of disagreement with these determinations.  
The Board will not address these matters (the ratings 
assigned the service-connected left shoulder and left elbow 
disabilities) as they have not been made subjects of a 
statement of the case.  An unprocessed notice of disagreement 
should be remanded, not referred, to the RO for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  These issues are remanded to the RO for appropriate 
action.  

In the introduction section of its March 1998 decision the 
Board noted that correspondence dated in April 1995 and 
November 1997 had been received from the representative 
requesting service connection for a low back disability 
secondary to the veteran's service-connected right and left 
knee disorders.  This matter has still not been adjudicated 
by the RO and it is again brought to their attention.

In the introduction section of its March 1998 decision the 
Board also noted that a supplemental statement of the case 
had been sent to the veteran in February 1993 on the issue of 
secondary service connection for residuals of a right forearm 
or elbow disorder.  This matter was referred to the RO for 
appropriate action, but no action was taken on it.  Hence, 
the Board will now review this matter and it will be 
addressed in the remand section of this decision.



FINDINGS OF FACT


1.  In a December 1990 decision, the Board denied service 
connection for bilateral hearing loss.

2.  Evidence received subsequent to the December 1990 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for bilateral hearing loss.




CONCLUSIONS OF LAW

1.  The December 1990 Board decision, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

The December 1990 Board decision denied service connection 
for bilateral hearing loss.  A decision of the Board is final 
with the exception that the veteran may later reopen the 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104, previously 4003 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.160(d), 20.1100 (1999).  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse December 1990 decision, 
denying service connection for bilateral hearing loss to 
permit reopening of the claim.  38 C.F.R. 3.156(a) (1999); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether it shows 
the presence of bilateral hearing loss for VA compensation 
purposes).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the December 1990 Board 
decision, denying service connection for bilateral hearing 
loss, consisted of statements and testimony from the veteran 
to the effect that he had hearing loss due to exposure to 
loud noises in service; service medical records, including 
reports of numerous audiological evaluations, revealing acute 
hearing problems; and post-service medical records that did 
not show the presence of hearing loss.

Since the December 1990 Board decision additional statements 
from the veteran have been received to the effect that he has 
bilateral hearing loss due to incidents of service.  This 
evidence is redundant of evidence of record in December 1990, 
and not new.  38 C.F.R. § 3.156(a).  VA and private medical 
reports of the veteran's treatment and evaluations for 
various conditions have also been received, including the 
report of his VA audiological evaluation in May 1998.  On 
this authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
       
10
       
20 
15
20
LEFT
15
15
15
15
20

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  This evidence does not show the presence of hearing 
loss disability for VA compensation purposes.  38 C.F.R. 
§ 3.385.  Hence, it is not of such significance that it must 
be considered in order to fairly decide the merits of the 
veteran's claim for service connection for bilateral hearing 
loss.  Therefore, it is not new and material.  Hodge, 155 F. 
3d 1356.

The representative argues that item no. 2 of the Board's 
remand was not completed, and that the case should be 
remanded.  The Board finds that the RO's grant of service 
connection for otitis media and tinnitus, and supplemental 
statement of the case addressing whether the claim for 
service connection for bilateral hearing loss has been 
reopened, satisfy item no. 2 of the March 1998 remand, which 
called for the RO to review these issues.  Item no. 1 in that 
remand called for an opinion as to the etiology of "any" 
hearing loss.  There is no such opinion.  As is discussed 
below, there is no hearing loss disability at present.  
Therefore an opinion as to its etiology is unnecessary.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for 
bilateral hearing loss.



ORDER

The application to reopen the claim for service connection 
for bilateral hearing loss is denied.


REMAND

The February 1993 supplemental statement of the case 
contained the issue of entitlement to secondary service 
connection for a right forearm or elbow disorder.  This 
appeal has yet to be granted, withdrawn or certified to the 
Board for appellate consideration.  In order to ensure due 
process to the veteran, it is the judgment of the Board that 
the RO should review any relevant evidence submitted with 
regard to this issue since February 1993 and issue the 
veteran a current supplemental statement of the case prior to 
appellate review of this matter.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, a notice of disagreement has been received with 
respect to the disability ratings assigned the service-
connected left knee and left shoulder conditions.  A 
supplemental statement of the case is required.  Manlincon, 
supra.

In view of the above, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
claim for secondary service connection 
for a right forearm or elbow disorder.  
If the claim is denied, a supplemental 
statement of the case should be provided 
to him and his representative covering 
all relevant evidence received since the 
issuance of the February 1993 
supplemental statement of the case.

2.  A statement of the case should be 
issued regarding the claims for higher 
left knee and left shoulder ratings.  The 
veteran is advised that a timely 
substantive appeal addressing these 
issues will be necessary to complete his 
appeal, should he desire to pursue an 
appeal.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 



